EXHIBIT 10.7

NIKE, INC.

DEFERRED COMPENSATION PLAN

(Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

NIKE, INC. DEFERRED COMPENSATION PLAN

January 1, 2009 Restatement

TABLE OF CONTENTS

 

     Page

RECITALS

   1

ARTICLE I TITLE AND DEFINITIONS

   2

1.1       Title

   2

1.2       Definitions

   2

ARTICLE II PARTICIPATION

   9

2.1       Participation

   9

ARTICLE III DEFERRAL OF COMPENSATION

   9

3.1       Participant Elections to Defer Compensation

   9

3.2       Company or Participating Employer Contributions

   11

3.3       Investment Elections

   12

ARTICLE IV ACCOUNTS

   13

4.1       Participant Accounts

   13

ARTICLE V VESTING

   14

5.1       Compensation Deferrals

   14

5.2       Company or Participating Employer Contributions

   14

ARTICLE VI DISTRIBUTIONS

   14

6.1       Separation from Service Due to Retirement or Death

   14

6.2       Separation from Service in Certain Circumstances

   17

6.3       Scheduled Withdrawals

   18

6.4       Unscheduled Withdrawals Due to Financial Emergency

   18

6.5       Change of Control

   19

6.6       Inability To Locate Participant

   19

ARTICLE VII ADMINISTRATION

   20

7.1       Retirement Committee

   20

7.2       Retirement Committee Action

   20

7.3       Powers and Duties of the Retirement Committee

   20

7.4       Trustee Duties

   22

7.5       Company Duties

   22

ARTICLE VIII CLAIMS PROCEDURE

   22

8.1       Submission of Claim

   22

8.2       Denial of Claim

   22

8.3       Review of Denied Claim

   22

8.4       Decision upon Review of Denied Claim

   22

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

ARTICLE IX MISCELLANEOUS

   23

9.1       Unsecured General Creditor

   23

9.2       Restriction Against Assignment

   23

9.3       Withholding

   23

9.4       Amendment, Modification, Suspension or Termination

   23

9.5       Governing Law

   23

9.6       Entire Agreement

   23

9.7       Receipt or Release

   24

9.8       Payments on Behalf of Persons Under Incapacity

   24

9.9       No Employment Rights

   24

9.10     Headings Not Part of Agreement

   24

9.11     Tax Liabilities from Plan

   24

APPENDIX I

  

 

ii



--------------------------------------------------------------------------------

RECITALS

Effective January 1, 1998, NIKE, Inc. (the “Company”) combined its Supplemental
Executive Savings Plan and its Supplemental Executive Profit Sharing Plan into a
single plan, which was renamed the NIKE, Inc. Deferred Compensation Plan (the
“Plan”). The Company subsequently amended and restated the Plan, effective as of
January 1, 2000, January 1, 2003, and June 1, 2004.

On October 3, 2004, the U.S. Congress added Section 409A to the Internal Revenue
Code when it enacted the American Jobs Creation Act of 2004. Among other things,
Section 409A modified the tax rules applicable to non-qualified deferred
compensation plans, such as the Plan.

Effective January 1, 2005, the Company adopted an interim amended and restated
Plan to demonstrate good-faith compliance with Section 409A as interpreted in
guidance issued by the Department of Treasury, including but not limited to
Notice 2005-1. In April 2007, the Department of Treasury issued final
regulations interpreting Section 409A. On November 1, 2007, the Company again
amended and restated the Plan to substantially implement the final regulations
and make certain other changes effective for amounts deferred on and after
January 1, 2008.

Notice 2007-86 issued by the Internal Revenue Service (“IRS”) requires the Plan
to be amended by December 31, 2008 to be in full compliance with the final
regulations under Section 409A effective as of January 1, 2009. Therefore, the
Company is again amending and restating the Plan to bring the Plan into
compliance with the regulations under Section 409A. This January 1, 2009
restatement of the Plan applies to deferral elections made or continued during
the 2008 Annual Election Period ending no later than November 30, 2008 and
during any Initial Election Period commencing on or after December 2, 2008, and
shall not affect the validity of any deferral election filed during any prior
Election Period pursuant to the Plan provisions in effect at such time. The time
and form of payment of all amounts deferred under this Plan, whether before or
after January 1, 2009, shall be governed by the terms of this January 1, 2009
restatement of the Plan, except that the prior Plan provisions on time and form
of payment shall apply to any Participant whose Separation from Service occurs
before October 23, 2008. Transition rules under the Plan in effect at various
times between December 31, 2004 and January 1, 2009 as permitted pursuant to IRS
guidance under Section 409A are set forth in Appendix I of this January 1, 2009
restatement of the Plan.

No amendment to the June 1, 2004 restatement of the Plan is made or intended for
amounts deferred prior to January 1, 2005. An amount is considered to be
deferred after December 31, 2004 if:

 

  •  

the Participant first acquires a legally binding right to be paid the amount
(determined without regard to any deferral election by the Participant) after
December 31, 2004; or

 

  •  

the amount is still subject to a substantial risk of forfeiture after
December 31, 2004.

 

1



--------------------------------------------------------------------------------

Amounts deferred prior to January 1, 2005, including earnings on such amounts,
are subject to the rules of the June 1, 2004 restatement of the Plan.

In connection with the Plan, the Company has established an irrevocable trust
(the “Trust”) with a trustee (the “Trustee”) pursuant to a trust agreement (the
“Trust Agreement”). The Company and the Participating Employers intend to make
contributions to the Trust so that such contributions will be held by the
Trustee and invested, reinvested and distributed, all in accordance with the
provisions of this Plan and the Trust Agreement. The amounts contributed to the
Trust and the earnings thereon shall be used by the Trustee to satisfy the
liabilities of the Company under the Plan. The Trust is a “grantor trust,” with
the principal and income of the Trust treated as assets and income of the
Company for federal and state income tax purposes.

The assets of the Trust shall at all times be subject to the claims of the
general creditors of the Company as provided in the Trust Agreement.

The existence of the Trust shall not alter the characterization of the Plan as
“unfunded” for purposes of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and shall not be construed to provide income to
Participants prior to actual payment of the vested accrued benefits under the
Plan.

NOW THEREFORE, the Company does hereby adopt this amended and restated Plan as
follows:

ARTICLE I

TITLE AND DEFINITIONS

1.1 Title. This Plan shall be known as the NIKE, Inc. Deferred Compensation
Plan.

1.2 Definitions. Whenever the following words and phrases are used in this Plan,
with the first letter capitalized, they shall have the meanings specified below.

(a) “401(k) Profit Sharing Plan” means the 401(k) Savings and Profit Sharing
Plan for Employees of NIKE, Inc.

(b) “Account” means for each Participant the bookkeeping account maintained by
the Administrator that is credited with amounts equal to (1) the portion of the
Participant’s Salary that he or she elects to defer, (2) the portion of the
Participant’s Bonus that he or she elects to defer, (3) the portion of the
Participant’s Fees that he or she elects to defer, (4) the portion of the
Participant’s Long Term Incentive Payment that he or she elects to defer,
(5) Company or Participating Employer contributions, if any, made to the Plan
for the Participant’s benefit, and (6) adjustments to reflect deemed Investment
Returns pursuant to Section 4.1(d).

(c) “Administrator” means the plan administrator appointed by the Retirement
Committee pursuant to Section 7.3(a)(10) to handle day-to-day administration of
the Plan and perform such other duties as shall be delegated by the Retirement
Committee.

 

2



--------------------------------------------------------------------------------

(d) “Annual Election Period” means the period designated each year during which
Participants submit their elections to defer Compensation. Unless modified by
the Retirement Committee, an Annual Election Period shall end not later than
November 30 of each year. For administrative convenience, a portion of each
Annual Election Period may be designated as the open enrollment period; during
the portion of each Annual Election Period after expiration of the open
enrollment period, the ability of Participants to make or change elections may
be limited, and the Administrator shall have discretion to accept or reject any
elections or changes that are submitted.

(e) “Beneficiary” or “Beneficiaries” means the beneficiary last designated in
writing by a Participant, in accordance with procedures established by the
Administrator, to receive the benefits specified hereunder in the event of the
Participant’s death. No Beneficiary designation shall become effective until it
is filed with the Administrator during the Participant’s lifetime.

(f) “Board of Directors” or “Board” means the Board of Directors of the Company.

(g) “Bonus” means incentive compensation payable under the Company’s Performance
Sharing Plan (PSP) or a similar annual incentive compensation plan maintained by
a Participating Employer.

(h) “Change of Control” means any of the following with respect to the Company
for all Participants, and also with respect to a Participating Employer for any
Participant employed by or engaged as a Consultant to the Participating Employer
at the time of the Change of Control:

(1) The date on which any person or group of persons, within the meaning of the
final regulations under Code Section 409A, becomes the owner of fifty percent or
more of the total fair market value of the Company’s Class A and Class B common
stock or a Participating Employer’s common stock, or fifty percent or more of
the combined voting power of the Company’s or Participating Employer’s then
outstanding voting securities entitled to vote generally.

(2) The date on which any person or group of persons, within the meaning of the
final regulations under Code Section 409A, acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition) forty
percent or more of the combined voting power of the Company’s or Participating
Employer’s then outstanding voting securities entitled to vote generally.

(3) The date on which a person or group of persons, within the meaning of the
final regulations under Code Section 409A, acquires (or has acquired during the
twelve-month period ending on the date of the most recent acquisition) assets of
the Company or a Participating Employer equal to or greater than ninety percent
of the total gross fair market value of all or substantially all of the
Company’s or Participating Employer’s assets. A transfer of assets is not
treated as a Change of Control if the assets are transferred to:

(A) a Company or Participating Employer shareholder (immediately before the
asset transfer) in exchange for or with respect to its stock;

 

3



--------------------------------------------------------------------------------

(B) an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Company or Participating Employer;

(C) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of the
outstanding stock of the Company or Participating Employer;

(D) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (C).

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Company” means NIKE, Inc. and any successor corporation to NIKE, Inc.

(k) “Compensation” means the Salary, Bonus, Fees, and Long Term Incentive
Payments that an Eligible Employee, Director or Consultant earns for services
rendered to the Company or a Participating Employer.

(l) “Consultant” means any person, including an advisor but excluding anyone who
is an Employee or a Director, engaged by the Company or a Participating Employer
to render services to the Company or a Participating Employer and designated by
the Retirement Committee as eligible to participate in the Plan; provided,
however, that any such designation shall not become effective until the eleventh
day after the Company notifies the Administrator that such person has been so
designated. The Company shall promptly notify the Administrator of any such
designation.

(m) “Director” means a non-Employee member of the Board; provided, however, that
a new member of the Board shall not become a Director eligible to participate in
the Plan until the eleventh day after the Company notifies the Administrator
that such person has become a member of the Board. The Company shall promptly
notify the Administrator when a person becomes a member of the Board.

(n) “Discretionary Contribution”, “Ongoing Discretionary Contribution” and
“Other Discretionary Contribution” are defined in Section 3.2(c).

(o) “Election Period” means the period designated under this Plan when
Participants submit their elections to defer Compensation. The term Election
Period includes the Initial Election Period and any Annual Election Period.

(p) “Eligible Employee” means any Employee who has a base salary of at least
$150,000; provided, however, that an Employee whose initial base salary is at
least $150,000 or an Employee whose base salary is increased to at least
$150,000 shall not become an Eligible Employee until the eleventh day after the
Company notifies the Administrator that the Employee has a base salary of at
least $150,000. The Company shall promptly notify the Administrator of any
Employee whose salary is at least $150,000.

 

4



--------------------------------------------------------------------------------

(q) “Employee” means a common law employee of the Company or a Participating
Employer performing services regularly in the United States or, if not
performing services regularly in the United States, a common law employee of the
Company or Participating Employer who is on U.S. payroll and participating in a
Company-sponsored Global Transfer Program.

(r) “Fees” means (1) in the case of Directors, amounts paid by the Company in
the form of annual cash fees, including retainer fees, and fees paid for
attendance at meetings of the Board and Board committees, and (2) in the case of
a Consultant, the cash fees paid to such individual for services rendered to the
Company.

(s) “Fund” or “Funds” means one or more of the investment funds selected by the
Retirement Committee pursuant to Section 3.3.

(t) “Initial Election Period” means the 30-day period commencing with the date
an individual becomes an Eligible Employee, Director or Consultant.

(u) “Investment Return” means, for each Fund, an amount equal to the pre-tax
rate of gain or loss on the assets of such Fund (net of applicable fund and
investment charges) from one Valuation Date to the immediately following
Valuation Date.

(v) “Long Term Incentive Payment” means:

(1) an amount payable to an Eligible Employee under the Long Term Incentive
Plan;

(2) an amount payable to an Eligible Employee under a plan or program
established by a Participating Employer, and approved by the Company, to provide
incentives to Employees of the Participating Employer to attain specified
performance targets over a multi-year period;

(3) an amount payable under the NIKE, Inc. 1990 Stock Incentive Plan pursuant to
an award with terms similar to awards made under the Long Term Incentive Plan;
and

(4) an amount payable to an Eligible Employee under an award for a performance
period (generally referred to as a Mid Plan Grant), where the Eligible Employee
had previously received an award for that performance period on the same terms
under the Long Term Incentive Plan or similar plan or program of a Participating
Employer, and the additional award is made in recognition of the Eligible
Employee’s promotion.

(w) “Long Term Incentive Plan” means the Long Term Incentive Plan of NIKE, Inc.,
as amended from time to time.

 

5



--------------------------------------------------------------------------------

(x) “Participant” means any Consultant, Director or Eligible Employee who elects
to defer Compensation in accordance with Section 3.1 and any Employee who is
credited with a Company or Participating Employer contribution in accordance
with Section 3.2, and shall continue to include any person who ceases to be a
Consultant, Director, Eligible Employee or Employee for as long as such person
has a balance in his or her Account.

(y) “Participating Employer” means an entity directly or indirectly controlled
by the Company or in which the Company has a significant equity or investment
interest, which the Retirement Committee or any subcommittee thereof has
designated as a Participating Employer in this Plan.

(z) “Payment Commencement Date” means:

(1) Except as provided in (2) or (3) below, a date within 90 days after the last
day of the calendar quarter containing the Participant’s Separation from
Service, provided that the Participant may not designate the date within this
90-day period when payment shall be made.

(2) Except as provided in (3) below, if the Participant is a Specified Employee
on the date of the Participant’s Separation from Service (for a reason other
than death), the Payment Commencement Date shall be a date determined by the
Company not earlier than six months after the date of the Participant’s
Separation from Service.

(3) If the Participant elects to change the form of payment with respect to any
amount deferred under the Plan in accordance with Section 6.1(b)(4), the Payment
Commencement Date applicable to such amount (other than in the case of a
Separation from Service due to death) shall be five years after the date
specified in (1) or (2) above, as applicable, and if the Participant elects to
change the form of payment for a second or third time with respect to any amount
deferred under the Plan in accordance with Section 6.1(b)(4), the Payment
Commencement Date applicable to such amount (other than in the case of death)
shall be delayed another five years for each such change.

(aa) “Plan” means the NIKE, Inc. Deferred Compensation Plan set forth herein,
now in effect, or as amended from time to time.

(bb) “Plan Year” means the calendar year.

(cc) “Profit Sharing Make Up Contribution” is defined in Section 3.2(b).

(dd) “Retirement” means the Participant’s Separation from Service if at the time
thereof the Participant has attained at least age 35 and has completed at least
sixty (60) whole months of Service.

(ee) “Retirement Committee” means the Retirement Committee appointed by the
Board to administer the Plan in accordance with Article VII. Unless specified
otherwise by the Board, the “Retirement Committee” shall mean the Retirement
Committee established under the 401(k) Profit Sharing Plan.

 

6



--------------------------------------------------------------------------------

(ff) “Salary” for any Plan Year means the base salary paid to an Eligible
Employee for all pay periods that end during the Plan Year. Salary excludes any
other form of compensation such as restricted stock, proceeds from stock options
or stock appreciation rights, severance payments, moving expenses, car or other
special allowance, adjustments for overseas employment, or any other amounts
included in an Eligible Employee’s taxable income that is not compensation for
services. Deferral elections shall be computed before taking into account any
reduction in taxable income by salary reduction under Code Sections 125 or
401(k), or under this Plan.

(gg) “Scheduled Withdrawal” and “Scheduled Withdrawal Date” are defined in
Section 6.3(a).

(hh) “Separation from Service” shall have the meaning ascribed to such term in
Treasury Regulations §1.409A-1(h), except that the definition of Separation from
Service in the foregoing regulation for an Employee shall be modified by
substituting “45 percent” for “20 percent” with the effect that a Separation
from Service shall occur on a date if the level of services to be provided by
the Employee to the Company and its direct and indirect subsidiaries after that
date is reasonably anticipated to be permanently reduced to less than 45 percent
of the average level of bona fide services provided by the Employee to the
Company and its direct and indirect subsidiaries during the immediately
preceding period of 36 consecutive months.

(ii) “Service” means performance of services for the Company (including any
entity that is directly or indirectly controlled by the Company or any entity in
which the Company has a significant equity or investment interest, as determined
by the Company for purposes of this Plan) or a Participating Employer as an
Employee, Director or Consultant.

(jj) “Specified Employee” during any twelve-month period from April 1 through
March 31 of the following year (an “Effective Period”) means:

(1) any Participant who, at any time during the last calendar year ending prior
to the beginning of the Effective Period, (A) held a position of Vice President
or higher of the Company, (B) was the chief executive officer of any
Participating Employer that had consolidated revenues of more than $100 million
during such calendar year, or (C) was an employee reporting directly to any such
chief executive officer and holding a position of Vice President or higher of
the Participating Employer; and

(2) any other Participant who, at any time during the last calendar year ending
prior to the beginning of the Effective Period, was a “key employee” as defined
in Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance
with the regulations thereunder and disregarding Section 416(i)(5) of the Code),
specifically including any Participant who was an officer of the Company or any

 

7



--------------------------------------------------------------------------------

subsidiary of the Company at any time during such calendar year and whose
compensation received during such calendar year results in the Participant being
one of the 50 highest-compensated persons for the year in the group of all such
officers. For purposes of this Section 1.2(jj) only, “compensation” shall mean
compensation as defined in the safe harbor set forth in Treasury Regulations
§1.415(c)-2(d)(2), and therefore shall generally include (without limiting the
detailed terms set forth in the referenced regulation) all wages and other
amounts received for services to the Company and its subsidiaries including any
amounts deferred under any 401(k), cafeteria or transportation fringe plan and
any amounts received on account of an overseas assignment, but specifically
excluding any compensation received on exercise of a stock option or vesting of
restricted stock and any reimbursement of moving expenses.

(kk) “Trust”, “Trustee” and “Trust Agreement” are defined in the Recitals.

(ll) “Unscheduled Withdrawal” is defined in Section 6.4(a).

(mm) “Valuation Date” means each date on which Accounts are valued.

For purposes of adjusting each Participant’s Account balance for Investment
Returns under Section 4.1(d), the Valuation Date means each day that the New
York Stock Exchange is open for trading.

For purposes of Unscheduled Withdrawals, the Valuation Date means the date the
Retirement Committee or any subcommittee thereof approves a request for an
Unscheduled Withdrawal.

For purposes of a Scheduled Withdrawal, the Valuation Date means a day selected
by the Company in its sole discretion for administrative practicality that falls
within 30 days prior to the date of payment of the Scheduled Withdrawal.

For purposes of calculating lump sum payments under Section 6.1 or 6.2, the
Valuation Date means a day selected by the Company in its sole discretion for
administrative practicality that falls within 30 days prior to the payment date.

For purposes of calculating the dollar amount of a quarterly installment
payment, the Valuation Date means a day selected by the Company in its sole
discretion for administrative practicality that falls within 30 days prior to
the date of the quarterly payment.

Any valuation under this Plan shall be based on the closing market prices of the
investment Funds on the applicable Valuation Date or, if the Valuation Date is
not a day on which the New York Stock Exchange is open for trading, the
preceding such trading day.

Payment amounts and deductions from Accounts are based on asset values as of the
Valuation Date even though actual payments to the Participant will be delayed
for an administratively reasonable period of time to allow for processing and
reporting of payments and withholding of applicable taxes.

 

8



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Participation. An Eligible Employee, Director or Consultant shall become a
Participant in the Plan by electing to defer a portion of his or her
Compensation in accordance with Section 3.1. An Employee shall also become a
Participant in the Plan by having a Company or Participating Employer
contribution credited to him or her in accordance with Section 3.2.

ARTICLE III

DEFERRAL OF COMPENSATION

3.1 Participant Elections to Defer Compensation

(a) Initial Eligibility. Each Eligible Employee, Director or Consultant may
elect to defer Salary or Fees by filing an election with the Administrator that
conforms to the requirements of this Section 3.1, in a form provided by the
Administrator, no later than the last day of his or her Initial Election Period.
An election to defer Salary or Fees made during an Initial Election Period shall
be irrevocable following completion of the Initial Election Period and shall be
effective as to Salary and Fees earned during the remainder of the current Plan
Year beginning with the first pay period beginning after the Initial Election
Period.

(b) Automatic Continuation of Deferral Elections. A Compensation deferral
election made under this Section 3.1 shall remain in effect, notwithstanding any
change in the Participant’s Compensation, until modified or terminated at a
subsequent Annual Election Period or as otherwise provided herein.

(c) Deferral Elections After Initial Election Period

(1) Annual Election Period. An Eligible Employee, Director or Consultant may
elect to defer Compensation, or may modify or terminate a previous deferral
election, by filing an election with the Administrator, in a form provided by
the Administrator, during an Annual Election Period.

(2) Salary and Fees. A deferral election with respect to Salary or Fees made or
continued during an Annual Election Period shall apply to Salary and Fees
payable for services performed during the Plan Year following the Annual
Election Period.

(3) Bonus. A deferral election with respect to Bonus made or continued during an
Annual Election Period shall apply to Bonus payable in respect of the fiscal
year commencing during the Plan Year following the Annual Election Period.

 

9



--------------------------------------------------------------------------------

(4) Long Term Incentive Payments. Long Term Incentive Payments generally are
made in August of each year, based on actual financial performance compared
against targets established by the Company or Participating Employer for a
period of more than one fiscal year. The performance period is the time period
specified in the agreement covering the award over which the performance of the
Company or Participating Employer is measured to determine the amount of the
Long Term Incentive Payment. A deferral election with respect to Long Term
Incentive Payments made or continued during an Annual Election Period shall
apply to Long Term Incentive Payments payable in respect of performance periods
commencing during the Plan Year following the Annual Election Period. If a Long
Term Incentive Payment is payable in either cash or Company stock, an election
to defer the Long Term Incentive Payment shall be deemed to be an irrevocable
agreement to receive the Long Term Incentive Payment in the form of cash and not
as Company stock.

(5) Irrevocability. Any deferral election that is made or continued during an
Annual Election Period shall be irrevocable following completion of the Annual
Election Period with respect to the Compensation to which the deferral election
applies.

(d) Amount of Deferral. The amount of Compensation that an Eligible Employee,
Director or Consultant may elect to defer is as follows:

(1) Any whole percentage of Salary up to 100%;

(2) Any whole percentage of Bonus up to 100%;

(3) Any whole percentage of Fees up to 100%; and

(4) Any whole percentage of Long Term Incentive Payments up to 100%;

provided, however, that no election under this Section 3.1 shall be effective to
reduce the Compensation paid to an Eligible Employee to an amount that is less
than the total amount necessary (i) to satisfy any required withholding of
applicable employment taxes (e.g., FICA contributions) payable with respect to
amounts deferred hereunder, (ii) to satisfy any withholding obligations under a
cafeteria plan as defined in Section 125(d) of the Code, and (iii) to satisfy
any resulting income tax withholding required with respect to Compensation that
cannot be deferred.

(e) Suspension or Termination of Deferrals

(1) Unscheduled Withdrawals under Old Plan. If a Participant receives an
unscheduled in-service withdrawal (with 10 percent forfeiture) under the June 1,
2004 restatement of the Plan, all deferral elections of the Participant under
this Plan that are then irrevocable shall remain in effect, but the Participant
shall be prohibited from making or continuing any deferral elections during the
next two Annual Election Periods following receipt of the unscheduled in-service
withdrawal.

 

10



--------------------------------------------------------------------------------

(2) Hardship Withdrawal under 401(k) Profit Sharing Plan. If a Participant
receives a hardship withdrawal under the 401(k) Profit Sharing Plan (or a
Participating Employer’s qualified plan):

(A) all of the Participant’s deferral elections under this Plan shall be
prospectively canceled so that no additional Compensation shall be deferred
under those deferral elections after the date of the hardship withdrawal, and

(B) if the hardship withdrawal is received in any Plan Year after June 30 of
that Plan Year, the Participant shall be ineligible to make any deferral
election during the Annual Election Period occurring during that Plan Year.

(3) Loss of Eligibility. If a Participant ceases to be an Eligible Employee,
Director or Consultant, all deferral elections of the Participant under this
Plan that are then irrevocable shall remain in effect, but the Participant shall
be ineligible to make or continue deferral elections during subsequent Annual
Election Periods unless and until the Participant re-establishes eligibility as
an Eligible Employee, Director or Consultant.

3.2 Company or Participating Employer Contributions

(a) Profit Sharing Eligibility. An Employee who qualifies for a profit sharing
contribution for a fiscal year under the 401(k) Profit Sharing Plan (or a
Participating Employer’s qualified retirement plan, if applicable) shall be
eligible for a Company or Participating Employer contribution under
Section 3.2(b) for such fiscal year if he or she either (1) made a deferral
election under Section 3.1 that resulted in the deferral of any Salary or Bonus
otherwise payable during such fiscal year, or (2) receives compensation (as
defined under the 401(k) Profit Sharing Plan or a Participating Employer’s
qualified retirement plan, if applicable) during such fiscal year exceeding the
Code Section 401(a)(17) limit (as indexed, $225,000 for fiscal 2008), or both.

(b) Profit Sharing Make Up Contribution. An Employee who is eligible under
Section 3.2(a) for any fiscal year shall be credited with a “Profit Sharing Make
Up Contribution” for such fiscal year. The “Profit Sharing Make Up Contribution”
shall be equal to the amount determined by multiplying (1) the percentage
applied to eligible compensation in calculating the profit sharing contribution
under the 401(k) Profit Sharing Plan or applicable Participating Employer’s
qualified retirement plan for the fiscal year, by (2) the amount determined by
subtracting the Employee’s eligible compensation used to calculate his or her
profit sharing contribution under the 401(k) Profit Sharing Plan or applicable
Participating Employer’s qualified retirement plan from the Employee’s
compensation (as defined under the 401(k) Profit Sharing Plan or applicable
Participating Employer’s qualified retirement plan) received during such fiscal
year determined (A) before any reduction for deferral of Salary or Bonus under
this Plan and (B) without regard to the Code Section 401(a)(17) limit.

 

11



--------------------------------------------------------------------------------

(c) Discretionary Contributions. In addition to contributions in accordance with
Section 3.2(b), the Company or a Participating Employer may, in its sole
discretion, make discretionary contributions (“Discretionary Contributions”) to
the Accounts of one or more Employees, Directors or Consultants at such times,
in such amounts, and subject to such vesting schedules, if any, as the Board,
the Participating Employer or the Retirement Committee may determine. If the
Company or a Participating Employer agrees to make a Discretionary Contribution
to the Account of an Employee at a future date, and either (1) such agreement is
made before the Employee becomes an Eligible Employee, or (2) the Employee is
required to remain employed through the end of a fiscal year to receive the
Discretionary Contribution and the agreement is made before the Annual Election
Period preceding the commencement of that fiscal year, the Discretionary
Contribution shall be considered an “Ongoing Discretionary Contribution” for
which the form of payment on Retirement or death shall be determined under
Section 6.1. On or prior to the date (the “Grant Date”) that the Company or
Participating Employer makes or enters into a binding agreement to make any
Discretionary Contribution that is not an Ongoing Discretionary Contribution (an
“Other Discretionary Contribution”), the Company or Participating Employer must
specify the form of payment (lump sum or installments) of the Other
Discretionary Contribution upon Retirement or death; provided, however, that if
the Other Discretionary Contribution will not be vested for at least 13 months
after the Grant Date, the Participant may be given a 30-day period following the
Grant Date in which the Participant may elect the form of payment for such Other
Discretionary Contribution. Payments of Other Discretionary Contributions (as
adjusted for Investment Returns pursuant to Section 4.1(d)) shall be made or
commenced on the Payment Commencement Date. The Participant may elect an
alternate form of payment (listed in Section 6.1(b)) for Other Discretionary
Contributions under the procedures set forth in Section 6.1(b)(4). If an Other
Discretionary Contribution becomes payable under Section 6.2(a) due to the
Participant’s Separation from Service for a reason other than Retirement or
death, the Other Discretionary Contribution (as adjusted for Investment Returns
pursuant to Section 4.1(d)) shall be paid in a single lump sum on the Payment
Commencement Date.

3.3 Investment Elections

(a) Hypothetical Investment Funds. The Retirement Committee may, in its
discretion, provide each Participant with a list of investment Funds available
for hypothetical investment, and the Participant may designate, in a manner
specified by the Retirement Committee, one or more Funds in which his or her
Account will be deemed to be invested for purposes of determining the amount of
earnings to be credited to that Account. The Retirement Committee may, from time
to time, in its sole discretion select a commercially available fund to
substitute for the Fund actually selected. The Investment Return of each such
commercially available fund shall be used to determine the amount of earnings or
losses to be credited to Participants’ Accounts under Section 4.1(d).

(b) Deemed Investment Elections. In making the designation pursuant to this
Section 3.3, the Participant may specify that all or any 1% multiple of his or
her Account be deemed to be invested in one or more of the Funds offered by the
Retirement

 

12



--------------------------------------------------------------------------------

Committee. Subject to such limitations and conditions as the Retirement
Committee may specify, a Participant may change the designation made under this
Section 3.3 in such manner and at such time or times as the Retirement Committee
shall specify. If a Participant fails to elect a Fund under this Section 3.3, or
if the Retirement Committee shall not provide Participants with a list of Funds
pursuant to this Section 3.3, the Participant shall be deemed to have elected a
money market fund.

(c) No Company Obligation. The Company may, but need not, acquire investments
corresponding to those designated by the Participants hereunder, and it is not
under any obligation to maintain any investment it may make. Any such
investments, if made, shall be in the name of the Company, and shall be its sole
property in which no Participant shall have any interest.

ARTICLE IV

ACCOUNTS

4.1 Participant Accounts.

The Administrator shall establish and maintain an Account for each Participant
under the Plan. Each Participant’s Account shall be divided into separate
subaccounts for deferred amounts that are subject to different form of payment
or Scheduled Withdrawal elections under Sections 6.1 or 6.3 or different Payment
Commencement Dates, and shall be further divided into separate subaccounts
(“investment fund subaccounts”), corresponding to investment Funds selected by
the Participant pursuant to Section 3.3 or as otherwise determined by the
Administrator to be necessary or appropriate for proper Plan administration. A
Participant’s Account shall be credited as follows:

(a) Salary and Fees Deferrals. As soon as practicable following the end of each
applicable pay period, the Administrator shall credit the investment fund
subaccounts of the Participant’s Account with an amount equal to Salary or Fees
deferred by the Participant during such pay period in accordance with the
Participant’s election; that is, the portion of the Participant’s deferred
Salary or Fees that the Participant has elected to be deemed to be invested in a
certain type of investment Fund shall be credited to the investment fund
subaccount corresponding to that investment Fund.

(b) Bonus and Long Term Incentive Payment Deferrals. As soon as practicable
after each Bonus or Long Term Incentive Payment would have been paid to the
Participant, the Administrator shall credit the investment fund subaccounts of
the Participant’s Account with an amount equal to the portion of the Bonus or
Long Term Incentive Payment deferred by the Participant’s election; that is, the
portion of the Participant’s deferred Bonus or Long Term Incentive Payment that
the Participant has elected to be deemed to be invested in a certain type of
investment Fund shall be credited to the investment fund subaccount
corresponding to that investment Fund.

(c) Company or Participating Employer Contribution. As soon as practicable after
the amount of any Company or Participating Employer contribution to any
Participant is determined or such future date as may be determined for a
Discretionary Contribution, the Administrator shall credit the investment fund
subaccounts of the Participant’s

 

13



--------------------------------------------------------------------------------

Account with an amount equal to the portion, if any, of any Company or
Participating Employer contribution made to or for the Participant’s benefit in
accordance with Section 3.2; that is, the portion of the Participant’s Company
or Participating Employer contribution, if any, that the Participant has elected
to be deemed to be invested in a certain type of investment Fund shall be
credited to the investment fund subaccount corresponding to that investment
Fund.

(d) Investment Returns. On each Valuation Date, each investment fund subaccount
of a Participant’s Account shall be adjusted for deemed Investment Returns in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the preceding Valuation Date by the Investment
Return for the corresponding Fund selected by the Company.

ARTICLE V

VESTING

5.1 Compensation Deferrals. A Participant’s Account attributable to Compensation
deferred by a Participant pursuant to the terms of this Plan, as adjusted for
Investment Returns pursuant Section 4.1(d) with respect to such deferrals, shall
be 100 percent vested at all times.

5.2 Company or Participating Employer Contributions. Unless specified otherwise
by the Board, a Participating Employer or the Retirement Committee, the value of
a Participant’s Account attributable to any Company or Participating Employer
contributions pursuant to Section 3.2, as adjusted for Investment Returns
pursuant Section 4.1(d) with respect to such amounts, shall be vested in the
same proportion as the profit-sharing contributions made to the Participant’s
account in the 401(k) Profit Sharing Plan or in the Participating Employer’s
qualified retirement plan for the corresponding fiscal year. Any unvested
portion of a Participant’s Account at the time of the Participant’s Separation
from Service shall be forfeited.

ARTICLE VI

DISTRIBUTIONS

6.1 Separation from Service Due to Retirement or Death

(a) Distribution Event. If a Participant has a Separation from Service as a
result of Retirement or death, amounts in the Participant’s Account at that time
attributable to deferrals of Compensation and to Profit Sharing Make Up
Contributions and Ongoing Discretionary Contributions, each as adjusted for
Investment Returns pursuant to Section 4.1(d), shall be paid in the form or
forms specified in Section 6.1(b). Upon Retirement or death, vested amounts in
the Participant’s Account attributable to Other Discretionary Contributions
shall be paid as provided in Section 3.2.

 

14



--------------------------------------------------------------------------------

(b) Form of Payment

(1) Default Form of Payment. Upon Retirement or death, payment of the amounts in
the Participant’s Account attributable to deferrals of Compensation and to
Profit Sharing Make Up Contributions and Ongoing Discretionary Contributions,
each as adjusted for Investment Returns pursuant to Section 4.1(d), will be made
to the Participant (and after his or her death to his or her Beneficiary) in
quarterly installments over 10 years beginning on the Participant’s Payment
Commencement Date. One quarterly installment shall be paid during each of the
calendar quarters of each Plan Year. A calendar quarter means the three-month
period ending March 31, June 30, September 30, and December 31 of each year. The
Participant’s Account value shall continue to be adjusted for Investment Returns
pursuant to Section 4.1(d) of the Plan through the Valuation Date for any
payment. The Participant may change the foregoing default form of payment only
in accordance with Section 6.1(b)(2) or Section 6.1(b)(4). For all Election
Periods that commenced prior to October 23, 2008, the default form of payment
was quarterly installments over 15 years beginning on the Participant’s Payment
Commencement Date.

(2) Optional Forms of Payment. In lieu of quarterly installments over 10 years
upon Retirement or death, a Participant may elect a single cash lump sum payment
on the Participant’s Payment Commencement Date or quarterly installments over
five or 15 years beginning on the Participant’s Payment Commencement Date. The
optional form of payment election must be made or continued as part of the
Participant’s election to defer Compensation during an Election Period and will
apply to the entire amount of Compensation deferred pursuant to the deferral
election made or continued during that Election Period, as adjusted for
Investment Returns pursuant to Section 4.1(d). An optional form of payment
election made or continued by a Participant during any Annual Election Period
(including an optional form of payment election made in conjunction with a
Scheduled Withdrawal election under Section 6.3(e)) shall also apply to the
Profit Sharing Make Up Contribution, if any, and the Ongoing Discretionary
Contribution, if any, credited to the Participant’s Account with respect to the
first fiscal year commencing after such Annual Election Period, as adjusted for
Investment Returns pursuant to Section 4.1(d). An optional form of payment
election made during a Participant’s Initial Election Period (including an
optional form of payment election made in conjunction with a Scheduled
Withdrawal election under Section 6.3(e)) shall also apply to the Profit Sharing
Make Up Contribution, if any, and the Ongoing Discretionary Contribution, if
any, credited to the Participant’s Account with respect to any fiscal year
commencing prior to the first Annual Election Period in which the Participant
has the opportunity to participate, as adjusted for Investment Returns pursuant
to Section 4.1(d); provided, however, that if the Participant’s Account had been
credited with any Profit Sharing Make Up Contribution or Discretionary
Contribution prior to such Initial Election Period, the form of payment election
made during the Initial Election Period shall only apply to the Profit Sharing
Make Up Contribution, if any, and the Ongoing Discretionary Contribution, if
any, credited to the Participant’s Account with respect to any such fiscal year
commencing after such Initial Election Period. An Eligible Employee who does not
elect to defer Compensation during an Election Period may make or continue an
optional form of payment election during that Election Period that will apply to
the Profit

 

15



--------------------------------------------------------------------------------

Sharing Make Up Contributions, if any, and the Ongoing Discretionary
Contributions, if any, credited with respect to fiscal years as specified in the
two preceding sentences, as adjusted for Investment Returns pursuant to
Section 4.1(d). A separate optional form of payment (including quarterly
installments over 10 years) may be elected at each Election Period during the
Participant’s participation in the Plan. If the Participant fails to elect an
optional form of payment at any given Election Period, then the optional form of
payment election made or continued in the most recent preceding Election Period
shall apply, and if no such optional form of payment election shall have been
made the default form of payment shall apply. After the Election Period ends in
which an optional form of payment election has been made or continued, the
Participant can change the optional form of payment only in accordance with
Section 6.1(b)(4).

(3) Amount of Quarterly Installments. The amount of each quarterly installment
paid under each applicable form of payment shall be determined by dividing the
subaccount balance subject to that form of payment by the remaining number of
quarterly installment payments. For example, if the form of payment for a
portion of a Participant’s Account is quarterly installments over 15 years, the
first payment is determined by dividing the applicable subaccount balance as of
the Valuation Date by 60, the second payment is determined by dividing the
subaccount balance as of the next Valuation Date by 59, and so on until all
installments have been paid.

(4) Change in Form of Payment. After the Election Period ends in which a
Participant makes or continues a deferral election applicable to any
Compensation or has the opportunity to make or continue an optional form of
payment election applicable to any Profit Sharing Make Up Contribution or
Ongoing Discretionary Contribution, the Participant may change the form of
payment upon Retirement or death for all such Compensation irrevocably deferred
during that Election Period and for the Profit Sharing Make Up Contribution or
Ongoing Discretionary Contribution covered by the form of payment applicable to
that Election Period to any other form of payment permitted under this
Section 6.1(b), provided that:

(A) the Participant’s change in payment election is filed with the
Administrator, in a form provided by the Administrator, at least twelve months
prior to the Payment Commencement Date applicable to such amounts and before the
Participant’s Separation from Service;

(B) the Payment Commencement Date for payments in respect of any amounts covered
by such change in payment election, as adjusted for Investment Returns pursuant
to Section 4.1(d), shall be five years after the Payment Commencement Date
applicable to such amounts prior to such change, except that a Participant’s
original undelayed Payment Commencement Date (as determined under
Section 1.2(z)(1)) shall always apply in the case of a Participant’s Separation
from Service as a result of death;

 

16



--------------------------------------------------------------------------------

(C) the form of payment for any amount may only be changed three times under
this Section 6.1(b)(4); and

(D) the option of selecting quarterly installments over 15 years shall not be
available for any change in payment election under this Section 6.1(b)(4), the
option of selecting quarterly installments over 10 years shall not be available
for the second or third change in payment election under this Section 6.1(b)(4)
with respect to any amount, and the option of selecting quarterly installments
over 5 years shall not be available for the third change in payment election
under this Section 6.1(b)(4) with respect to any amount.

A Participant may also change the form of payment applicable to any amounts in
his or her Account attributable to Other Discretionary Contributions to any
other form of payment permitted under this Section 6.1(b) if the above
requirements of this Section 6.1(b)(4) are complied with. For purposes of this
Section 6.1(b)(4), the Payment Commencement Date is the first day of the 90-day
period during which the initial payment following Separation from Service may be
made under the terms of this Plan.

(5) Death While Receiving Benefits. If the Participant is in pay status at the
time of death, the Beneficiary shall be paid the remaining quarterly
installments as they come due.

6.2 Separation from Service in Certain Circumstances

(a) Separation from Service For Reasons Other Than Retirement or Death. In the
case of a Participant who has a Separation from Service for any reason other
than Retirement or death, the Participant’s optional form of payment elections
shall be disregarded, and the total vested balance in each subaccount of the
Participant’s Account (including vested amounts attributable to Company and
Participating Employer contributions under Section 3.2) shall be paid to the
Participant in the form of a single cash lump sum payment on the Payment
Commencement Date applicable to that subaccount (after giving effect to any
five-year delays of any such Payment Commencement Dates required under
Section 6.1(b)(4)(B)).

(b) Small Benefit Amounts. Notwithstanding the foregoing distribution provisions
of Section 6.1 and Section 6.2(a), if the Participant’s total vested Account
balance (including vested amounts attributable to Company and Participating
Employer contributions under Section 3.2) is less than or equal to the dollar
limit under Code Section 402(g) for the calendar year in which the Separation
from Service occurs ($15,500 for 2008), the Participant’s total vested Account
balance shall be paid to the Participant in the form of a single cash lump sum
payment on a date within 90 days after the last day of the calendar quarter
containing the Participant’s Separation from Service, provided that the
Participant may not designate the date within this 90-day period when payment
shall be made.

 

17



--------------------------------------------------------------------------------

6.3 Scheduled Withdrawals

(a) Timing. During any Election Period, a Participant may, as part of his or her
election to defer Compensation, schedule an early withdrawal (a “Scheduled
Withdrawal”) for all of his or her Compensation deferred pursuant to the
deferral election made during the Election Period. Amounts attributable to
Company or Participating Employer contributions described in Section 3.2, if
any, shall not be eligible for Scheduled Withdrawals. A Participant’s Scheduled
Withdrawal election must specify a calendar year at least four years after the
year in which the election is received by the Company, and the first day of that
year shall be the “Scheduled Withdrawal Date.” If a Scheduled Withdrawal Date is
before the date a Long Term Incentive Payment is otherwise payable according to
its terms, the deferral election shall not apply to that Long Term Incentive
Payment.

(b) Amount Distributable. The amount payable to a Participant in connection with
a Scheduled Withdrawal shall in all cases be 100 percent of the Compensation
deferred pursuant to the deferral election that included the Participant’s
Scheduled Withdrawal election, as adjusted for Investment Returns on such
deferred Compensation pursuant to Section 4.1(d), determined as of the Valuation
Date.

(c) Postponement. A Participant may, at least one year prior to a Scheduled
Withdrawal Date, revoke his or her Scheduled Withdrawal election in favor of a
later Scheduled Withdrawal Date that is at least five years later, provided that
a Participant may not postpone a Scheduled Withdrawal more than twice.

(d) Form. Payment of a Scheduled Withdrawal shall be made in a single lump sum
within 90 days after the Scheduled Withdrawal Date, provided that the
Participant may not designate when the payment will be made within this 90-day
period.

(e) Effect of Separation from Service. A Participant’s Scheduled Withdrawal
election shall become void and of no effect upon the Participant’s Separation
from Service for any reason before the Participant’s Scheduled Withdrawal Date.
In such event, the distribution provisions of Section 6.1 or 6.2 (as applicable)
shall apply. Any deferral election that includes a Scheduled Withdrawal election
may also include an election for an optional form of payment under Section 6.1
that shall apply in this event, and if no such election is made, the form of
payment applicable in the most recent preceding Election Period shall apply.

6.4 Unscheduled Withdrawals Due to Financial Emergency

(a) Standard. Participants may request a withdrawal of amounts attributable to
deferrals of Compensation prior to the time such amounts would otherwise be
distributed under this Plan (an “Unscheduled Withdrawal”) only upon
demonstrating to the satisfaction of the Retirement Committee or any
subcommittee thereof that the Participant has experienced an unforeseeable
financial emergency. For purposes of this section, an unforeseeable financial
emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s

 

18



--------------------------------------------------------------------------------

spouse, the Participant’s tax dependent(s) or the Participant’s Beneficiary,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. Amounts attributable to Company or
Participating Employer contributions described in Section 3.2, if any, shall not
be eligible for Unscheduled Withdrawals.

(b) Procedure. The request to take an Unscheduled Withdrawal shall be made by
submitting a written request including information supporting the request to the
Retirement Committee. Upon receiving an Unscheduled Withdrawal request, the
Retirement Committee or any subcommittee thereof shall determine, in its
discretion as applied in a uniform and nondiscriminatory manner, whether to
permit any such Unscheduled Withdrawal and the amount, if any, to be withdrawn.

(c) Amount. The amount distributed for an Unscheduled Withdrawal shall be
limited to the amount necessary to satisfy the financial emergency, plus an
amount necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the financial
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets.

(d) Partial Unscheduled Withdrawals. An Unscheduled Withdrawal pursuant to this
Section 6.4 of less than the Participant’s total Account shall be made pro rata
from his or her subaccounts according to the balances in such subaccounts
(excluding amounts attributable to Company or Participating Employer
contributions described in Section 3.2) as of the Valuation Date for Unscheduled
Withdrawals; provided, however, subaccounts payable upon Separation from Service
shall be fully utilized before any subaccounts payable on a Scheduled Withdrawal
are charged. Payment of the approved Unscheduled Withdrawal amount shall be made
in a single cash lump sum within 90 days after the Unscheduled Withdrawal
election is approved by the Retirement Committee or any subcommittee thereof,
provided that the Participant may not designate when the payment will be made
within this 90-day period.

6.5 Change of Control.

Notwithstanding anything in this Article VI to the contrary, each Participant
(or, after his or her death, his or her Beneficiary) shall be paid his or her
total vested Account balance in a single cash lump sum within 30 days after the
date of a Change of Control that applies to that Participant. For example, if a
Change of Control occurs with respect to a Participating Employer, this
Section 6.5 shall apply only to each Participant employed by or engaged as a
Consultant to that Participating Employer at the time of the Change of Control
and not to any Participant employed by or engaged as a Consultant to the Company
or any Participating Employer for which a Change of Control has not occurred.

6.6 Inability To Locate Participant.

In the event that the Administrator is unable to locate a Participant or
Beneficiary within two years following the Participant’s Separation from
Service, the amount allocated to the Participant’s Account shall be
conditionally forfeited. If, after such forfeiture, the Participant or
Beneficiary later claims such benefit, such benefit (calculated immediately
prior to the forfeiture) shall be reinstated without interest or earnings from
the date of the conditional forfeiture.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION

7.1 Retirement Committee.

A Retirement Committee shall be appointed by, and serve at the pleasure of, the
Board. The number of members comprising the Retirement Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Retirement Committee may resign by delivering a written notice
of resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Retirement Committee shall be filled promptly by the Board.

7.2 Retirement Committee Action.

A majority of the members of the Retirement Committee at the time in office
shall constitute a quorum for the transaction of business at all meetings. The
Retirement Committee shall act at meetings at which a quorum of members is
present by affirmative vote of a simple majority of the members present. Any
action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Retirement Committee and such written consent is filed with the minutes
of the proceedings of the Retirement Committee. A member of the Retirement
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The chairman or any other member or members of the
Retirement Committee designated by the chairman may execute any certificate or
other written direction on behalf of the Retirement Committee.

7.3 Powers and Duties of the Retirement Committee

(a) General. The Retirement Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

 

  (1) To select the funds to be the investment Funds in accordance with
Section 3.3 hereof;

 

  (2) To construe and interpret the terms and provisions of this Plan;

 

  (3) To amend, modify, suspend or terminate the Plan in accordance with
Section 9.4;

 

  (4) To provide periodic statements of Account to Participants and
Beneficiaries;

 

  (5) To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Trust assets;

 

  (6) To maintain all records that may be necessary for the administration of
the Plan;

 

  (7) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

 

20



--------------------------------------------------------------------------------

  (8) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms of this Plan document;

 

  (9) To appoint and retain legal counsel to assist the Retirement Committee in
carrying out the administration of the Plan; and

 

  (10) To appoint subcommittees of the Retirement Committee, the Administrator
and any other agent or agents, and to delegate to them such powers and duties in
connection with the administration of the Plan as the Retirement Committee may
from time to time prescribe.

(b) Corrective Action. In the event that any Participants are found to be
ineligible, that is, not members of a select group of management or highly
compensated employees, according to a determination made by the U.S. Department
of Labor, the Retirement Committee shall take whatever steps it deems necessary,
in its sole discretion, to equitably protect the interests of all Participants.

(c) Construction and Interpretation. The Retirement Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretation or construction shall be final and binding on all parties,
including but not limited to the Company, the Participating Employers, and any
Participant or Beneficiary. The Retirement Committee shall administer such terms
and provisions in a uniform and nondiscriminatory manner and in full accordance
with any and all laws applicable to the Plan.

(d) Information. To enable the Retirement Committee to perform its functions,
the Company and Participating Employers shall supply full and timely information
to the Retirement Committee on all matters relating to the Compensation of all
Participants, their death or other cause of Separation from Service, and such
other pertinent facts as the Retirement Committee may reasonably require. The
Retirement Committee is entitled to rely on the accuracy of all such information
provided.

(e) Compensation, Expenses and Indemnity. The members of the Retirement
Committee shall serve without compensation for their services in connection with
Plan administration. Expenses and fees in connection with the administration of
the Plan shall be paid by the Company. To the extent permitted by applicable
state law, the Company and Participating Employers shall indemnify and save
harmless the Retirement Committee and each member thereof, the Board, and any
delegate of the Retirement Committee who is an employee of the Company or a
Participating Employer, against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of bad faith or willful
misconduct. This indemnity shall not preclude such further indemnities as may be
available under insurance purchased by the Company or a Participating Employer
or provided by the Company or a Participating Employer under any bylaw,
agreement or otherwise, to the extent such indemnities are permitted under state
law.

 

21



--------------------------------------------------------------------------------

7.4 Trustee Duties.

The Trustee shall manage, invest and reinvest the Trust assets as provided in
the Trust Agreement. The Trustee shall collect the income on the Trust assets,
and make distributions therefrom, all as provided in this Plan and in the Trust
Agreement. The Trustee shall not be liable for any failure by the Company to
provide contributions sufficient to pay all accrued benefits under the Plan in
accordance with the terms of this Plan.

7.5 Company Duties.

While the Plan remains in effect, the Company shall make contributions to the
Trust at least once each quarter. As soon as practicable after the close of each
Plan quarter, the Company shall make an additional contribution to the Trust to
the extent that previous contributions to the Trust for the current Plan quarter
are less than the total of the deferrals made by each Participant plus Company
or Participating Employer contributions, if any, accrued as of the close of the
current Plan quarter.

ARTICLE VIII

CLAIMS PROCEDURE

8.1 Submission of Claim.

Benefits shall be paid in accordance with the provisions of this Plan. The
Participant, or any person claiming through the Participant (“Claiming Party”),
shall make a written request for benefits under this Plan, mailed or delivered
to the Retirement Committee. Such claim shall be reviewed by the Retirement
Committee or its delegate.

8.2 Denial of Claim.

If a claim for payment of benefits is denied in full or in part, the Retirement
Committee or its delegate shall provide a written notice to the Claiming Party
within ninety (90) days setting forth: (a) the specific reasons for denial;
(b) any additional material or information necessary to perfect the claim;
(c) an explanation of why such material or information is necessary; and (d) an
explanation of the steps to be taken for a review of the denial. A claim shall
be deemed denied if the Retirement Committee or its delegate does not take any
action within the ninety (90) day period for making an initial claim decision.

8.3 Review of Denied Claim.

If the Claiming Party desires review of a denied claim, the Claiming Party shall
notify the Retirement Committee or its delegate in writing within sixty
(60) days after receipt of the written notice of denial. As part of such written
request, the Claiming Party may request a review of the Plan document or other
relevant, non-privileged documents, may submit any written issues and comments,
and may request an extension of time for such written submission of issues and
comments.

8.4 Decision upon Review of Denied Claim.

The decision on the review of the denied claim shall be rendered by the
Retirement Committee or its delegate (which may include a review subcommittee)
within sixty (60) days after receipt of the request for review. The decision
shall be in writing and shall state the specific reasons for the decision,
including reference to specific provisions of the Plan on which the decision is
based. With prior notice to the Claiming Party, the reviewing authority may
invoke an extension of 60 additional days to review the claim.

 

22



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interests in any specific property or
assets of the Company or any Participating Employer. No assets of the Company or
a Participating Employer shall be held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
Company’s and Participating Employers’ assets shall be, and remain, the general
unpledged, unrestricted assets of the Company or Participating Employers, as
applicable. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.

9.2 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or entity. No part of
a Participant’s Account shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever.

9.3 Withholding.

There shall be withheld from each payment made under the Plan all taxes which
are required to be withheld by the Company in respect to such payment. The
Company shall have the right to reduce any payment by the amount of cash
sufficient to provide the amount of said taxes.

9.4 Amendment, Modification, Suspension or Termination.

The Retirement Committee may amend, modify, suspend or terminate the Plan in
whole or in part, except that no amendment, modification, suspension or
termination shall have any retroactive effect to reduce any vested amounts
allocated to a Participant’s Account, provided that a termination or suspension
of the Plan or any Plan amendment or modification that will significantly
increase costs to the Company shall be approved by the Board. For purposes of
this Section 9.4, a “suspension” refers to a decision to discontinue acceptance
of new or continued deferral elections without affecting deferral elections that
are irrevocable at the time of the suspension or the operation of the Plan with
respect to amounts previously deferred under the Plan. For purposes of this
Section 9.4, a “termination” refers to a decision to terminate the Plan and
accelerate the payment of Account balances. The Plan shall not be terminated
unless such termination complies with an exception (set forth in regulations or
other guidance of the Internal Revenue Service) to the prohibition on
acceleration of deferred compensation under Code Section 409A.

9.5 Governing Law.

This Plan shall be construed, governed and administered in accordance with the
laws of the State of Oregon, except to the extent pre-empted by federal law.

9.6 Entire Agreement.

This Plan document constitutes the entire agreement of the parties with respect
to deferred compensation. Only the Retirement Committee is authorized to
construe and interpret this Plan. No employee or agent of the Company or a
Participating Employer is

 

23



--------------------------------------------------------------------------------

authorized to modify or amend the terms of this Plan, or to make promises or to
commit the Company or Participating Employers to provide additional benefits or
other benefits not expressly provided for in this Plan document. In the event of
conflict between this Plan document and any other oral or written communication
regarding the Plan, this Plan document shall be controlling.

9.7 Receipt or Release.

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Retirement Committee, the Company, and the
Participating Employers. The Retirement Committee may require such Participant
or Beneficiary, as a condition precedent to such payment, to execute a receipt
and release to such effect.

9.8 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Retirement Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Retirement Committee may direct that such payment be made to any person found by
the Retirement Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Retirement Committee, the Company, and the
Participating Employers.

9.9 No Employment Rights.

Participation in this Plan shall not confer upon any person any right to be
employed by the Company or a Participating Employer or any other right not
expressly provided hereunder.

9.10 Headings Not Part of Agreement.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

9.11 Tax Liabilities from Plan.

If a tax liability (including a tax liability under Code Section 409A) is
generated before a Participant is eligible to receive a Plan benefit, the
Retirement Committee may, in its discretion, order a distribution of funds
sufficient to meet such liability (including additions to tax, penalties and
interest) or any other amount up to the amount required to be included in the
Participant’s income. Such a distribution shall reduce the benefits to be paid
under Article VI of the Plan.

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer effective as of this 23rd day of October, 2008.

NIKE, INC. By:   /s/ Robert W. Woodruff Title:   VP/Treasurer

 

24



--------------------------------------------------------------------------------

NIKE, INC. DEFERRED COMPENSATION PLAN

(January 1, 2009 Restatement)

APPENDIX I

Transition Rules Under Section 409A of the Internal Revenue Code

The following modifications to the terms of the Plan were in effect during the
period between December 31, 2004 and January 1, 2009 as permitted by the
transition rules under Section 409A of the Code set forth below.

(1) Deferral Elections for 2005 Plan Year:

On or before March 15, 2005, a Participant could elect to defer Compensation for
services performed during the 2005 Plan Year, provided that the amounts to which
the deferral election relates had not been paid or made available at the time of
the election. For the 2005 Plan Year only, a Participant could irrevocably elect
at any time during the 2005 Plan Year to reduce the percentage to be deferred
from Salary, Incentive Payments, and Fees earned in the remainder of the 2005
Plan Year to zero.

The transition rules relied upon were Q&A 20 and 21 of IRS Notice 2005-1.

(2) Change in Form of Payment During 2005 Plan Year:

During the 2005 Plan Year only, a Participant was permitted to change his or her
form of payment election, provided that his or her change was filed with the
Administrator at least one year prior to his or her Payment Commencement Date. A
Participant was not required to postpone the affected distribution for five
years from the original payment date.

The transition rule relied upon was Q&A 19(c) of IRS Notice 2005-1.

(3) Change in Scheduled Withdrawal Date During 2005 Plan Year:

During the 2005 Plan Year only, a Participant was permitted, at least one year
prior to a Scheduled Withdrawal Date, to revoke his or her Scheduled Withdrawal
election in favor of a later Scheduled Withdrawal Date. The five-year minimum
postponement period did not apply to postponement elections made on or before
December 31, 2005.

The transition rule relied upon was Q&A 19(c) of IRS Notice 2005-1.

(4) November 2006 Deferral Elections for Long Term Incentive Payments:

If a Participant made an election during the Annual Election Period in
November 2005 to defer Long Term Incentive Payments anticipated to be made in
August 2007, the Participant was permitted during the Annual Election Period in
November 2006 to make an election to defer an additional amount of the Long Term
Incentive Payment for August 2007. However, a Participant was not permitted to
decrease or cancel his or her prior deferral election with respect to Long Term
Incentive Payments, except as provided in the case of an unforeseeable financial
emergency.

 

I-I



--------------------------------------------------------------------------------

Also, during the Annual Election Period in November 2006, a Participant was
permitted to change his or her form of payment election for the Long Term
Incentive Payments that were subject to a deferral election made in
November 2005 (and that were credited to the Participant’s Account in
August 2007).

The transition rule relied upon was Section 3.02 of IRS Notice 2006-79.

(5) November 2007 Deferral Elections for Long Term Incentive Payments:

During the November 2007 Annual Election Period, a Participant was permitted to
make a deferral election for the following Long Term Incentive Payments:

 

Long Term Incentive Payment

for Performance Period Ending

  

Anticipated

Long Term Incentive Payment Date

May 31, 2008

   August 2008

May 31, 2009

   August 2009

May 31, 2010

   August 2010

The transition rule relied upon was Section 3.02 of IRS Notice 2006-79.

In addition, at the November 2007 Annual Election Period, a Participant was
permitted to make a deferral election with respect to Long Term Incentive
Payments for the performance period ending May 31, 2011, under the general
timing rule for deferral elections under Treas. Reg. § 1.409A-2(a)(3) and as
provided under the terms of the Plan. A Participant who elected a Scheduled
Withdrawal for Compensation deferred during the November 2007 Annual Election
Period was required to specify the same withdrawal year for any deferred Long
Term Incentive Payment for the performance period ending in 2008 as the
Participant specified for Salary and Bonus paid in 2008, but was permitted to
select different withdrawal years for any deferred Long Term Incentive Payments
for the performance periods ending in 2009, 2010 and 2011.

(6) November 2007 Deferral Elections for Bonus:

During the November 2007 Annual Election Period, a Participant was permitted to
make a deferral election for Bonus attributable to the fiscal year ending
May 31, 2008 without satisfying all conditions under the terms of the Plan
otherwise required for such deferral election.

The transition rule relied upon was Section 3.02 of IRS Notice 2006-79.

(7) November 2007 Payment Elections for Profit Sharing Make Up Contributions
Contributed in 2008:

During the November 2007 Annual Election Period, a Participant was permitted to
designate a form of payment for the Profit Sharing Make Up Contribution (as
adjusted for Investment Returns pursuant to Section 4.1(d)) that was contributed
to his or her Account in August 2008 (attributable to the 401(k) Profit Sharing
Plan plan year ended May 31, 2008), without regard to the deferral timing rules
under Code Section 409A.

 

I-2



--------------------------------------------------------------------------------

The transition rule relied upon was Section 3.02 of IRS Notice 2006-79.

(8) Change of Control during 2008 Plan Year:

The following modifications to Section 6.5 of the Plan applied to any Change of
Control that occurred during the 2008 Plan Year.

With respect to any Change of Control that occurs during the 2008 Plan Year,
each Participant to whom such Change of Control applies (or, after his or her
death, his or her Beneficiary) shall be paid his or her full Account balance in
a single cash lump sum in January 2009.

Notwithstanding anything to the contrary in this Plan, if a Change of Control
occurs with respect to the Company during the 2008 Plan Year, then payment of
the full Account balance shall be commenced to each Participant (or, after his
or her death, to his or her Beneficiary) within 30 days after the date of such
Change of Control and such amount shall be paid in such form as elected by the
Participant with respect to a distribution by reason of the Participant’s
Retirement or, if no such election has been filed, in a lump sum.

Notwithstanding anything to the contrary in this Plan, if both (1) a Change of
Control occurs with respect to a Participating Employer during the 2008 Plan
Year and (2) a Participant employed by that Participating Employer has a
Separation from Service in the 2008 Plan Year after such Change of Control, then
any resulting payment(s) that would have been made to the Participant (or, after
his or her death, to his or her Beneficiary) in the 2008 Plan Year had such
Change of Control not occurred shall be made in the 2008 Plan Year and the
remaining Account balance shall be paid to the Participant (or, after his or her
death, to his or her Beneficiary) in January 2009.

The transition rule relied upon was Section 3.02 of IRS Notice 2007-86.

(9) October/November 2008 Deferral Elections for Bonus:

During the October/November 2008 Annual Election Period, a Participant may make
a deferral election for Bonus attributable to the fiscal year ending May 31,
2009. In addition, if a Participant who elected to defer Bonus during the
November 2007 Annual Election Period does not submit a deferral election during
the October/November 2008 Annual Election Period, the deferral election with
respect to Bonus continued during the October/November 2008 Annual Election
Period shall apply to Bonus attributable to the fiscal year ending May 31, 2009
(as well as to Bonus attributable to the fiscal year ending May 31, 2010 as
described in Section 3.1(c)(3)).

The transition rule to be relied upon is Section 3.02 of IRS Notice 2007-86.

 

I-3



--------------------------------------------------------------------------------

(10) October/November 2008 Change in Form of Payment for Profit Sharing Make Up
Contributions and Discretionary Contributions:

During the October/November 2008 Annual Election Period, a Participant will be
permitted to change the form of payment elections applicable to all Profit
Sharing Make Up Contributions and Discretionary Contributions contributed to his
or her Account during calendar years 2005 through 2008 (as adjusted for
Investment Returns pursuant to Section 4.1(d)). Also during the
October/November 2008 Annual Election Period, the form of payment election made
or continued by a Participant as described in Section 6.1(b)(2) shall apply to
all Profit Sharing Make Up Contributions and Discretionary Contributions
contributed to his or her Account during calendar years 2009 and 2010 (as
adjusted for Investment Returns pursuant to Section 4.1(d)). For any Participant
who does not make or continue a form of payment election as described in
Section 6.1(b)(2) during the October/November 2008 Annual Election Period, the
form of payment for all Profit Sharing Make Up Contributions and Discretionary
Contributions contributed to his or her Account during calendar years 2009 and
2010 (as adjusted for Investment Returns pursuant to Section 4.1(d)) shall be
quarterly installments over 10 years beginning on the Participant’s Payment
Commencement Date.

The transition rule to be relied upon is Section 3.02 of IRS Notice 2007-86.

 

(11) October/November 2008 Deferral Elections for Long Term Incentive Payments:

During the October/November 2008 Annual Election Period, a Participant who
received his or her first grant of a right to a Long Term Incentive Payment on
or after November 1, 2007 and before October 23, 2008, and who did not have an
opportunity to defer Long Term Incentive Payments during the November 2007
Annual Election Period, may make a deferral election for the following Long Term
Incentive Payments:

 

Long Term Incentive Payment

for Performance Period Ending

  

Anticipated

Long Term Incentive Payment Date

May 31, 2009

   August 2009

May 31, 2010

   August 2010

May 31, 2011

   August 2011

The transition rule to be relied upon was Section 3.02 of IRS Notice 2007-86.

 

I-4